DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to a preliminary amendment filed on 12/16/2019. As directed by amendment: claims 1-15 were cancelled, and new claims 16-31 were added. Thus claims 16-31 are presently pending in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “an elastically supporting member attached to the frame and configured to elastically support the pressure-receiving member” (claim 16, lines 6-7, the term “member” is the generic placeholder and the function is “configured to elastically support the pressure-receiving member”) and “an elastically supporting member attached to the frame and configured to elastically support the pressure-receiving member” (claim 24, lines 6-7, the term “member” is the generic placeholder and the function is “configured to elastically support the pressure-receiving member”). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathers (3,405,709) in view of Gomez (2011/0118641).
Regarding claim 16, Mathers discloses a seat (seat shown in fig. 1, col 4, lines 71-75, and col 5, lines 1-8 with reference to col 11, lines 73-75 and col 12, lines 1-15, see reclining chair) comprising: a frame (112, 116, 113, 111’ on left and right side, 30, 32, 34, 31, 13 and 11, see figs. 1-4) that constitutes a framework of the seat (see figs. 1-4); a pressure-receiving member (2, 25, 6, 9, 7, 8, 4, and 5, fig. 4, col 5, line 21-col 7, line 73) located inside of the frame and configured to support an occupant, the pressure-receiving member including a plurality of beads (beads are the head of 6c or 9, see figs. 6-7) bulging out from a surface of the pressure-receiving member (see fig. 4); an elastically supporting member (10, fig. 4, see col 6, lines 41-62, as shown the spring is attached to the frame and is configured to elastically support the pressure-receiving element) attached to the frame and configured to elastically support the pressure-receiving member; a cover (131, 130, 125, 127, 126, 129, 128, figs. 2-3, Col 13, line 10 to col 14, line 75) with which the frame and the pressure-receiving member are covered (see figs. 2-3); and a vibrating unit (20, 21, 22, 23, 24, figs. 1-4, col 7, lines 3-54) attached to the pressure-receiving member, the vibrating unit including a portion located between the plurality of beads (see the portion of 25 being between the bead on the right 6/9 and the bead on the left 6/9, see fig. 4), but fails to disclose that the seat is a vehicle seat.
However, Gomez teaches a vehicle seat comprising a vibrator for relaxing the user (see entire seat in fig. 6 and see paragraph 0054, Gomez discloses that the fraction device can have a vibration member for producing vibrations to relax a user, furthermore, Gomez discloses in claim 2 and paragraph 0036 that the chair can be a vehicle seat). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the seat of Mathers to be a vehicle seat as taught by Gomez for the purpose of providing a seat that can provide relaxation to a user while the user is operating/riding a vehicle. 
Claims 16-18, 21-26, and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsumoto (2012/0038199) in view of Knelsen (2003/0055364).

    PNG
    media_image1.png
    992
    752
    media_image1.png
    Greyscale

Regarding claim 16, Matsumoto discloses a vehicle seat (10 in figs. 1-7, paragraph 0032) comprising: a frame (27, 54, 26, 33, 12b, 26a, fig. 1, paragraphs 0034-0038) that constitutes a framework of the vehicle seat; a pressure-receiving member (22, fig. 1, paragraph 0042) located inside of the frame and configured to support an occupant (fig. 7), the pressure-receiving member including a plurality of beads bulging out from a surface of the pressure-receiving member (see first bead, second bead, third bead and fourth bead in the annotated-Matsumoto fig. 2 above); an elastically supporting member (62, 23, 81 and 82, fig. 2, paragraphs 0051-0052 and 0055-0057) attached to the frame and configured to elastically support the pressure-receiving member; a cover (cover outside of 17 and 17, see fig. 7, paragraph 0042) with which the frame and the pressure-receiving member are covered (fig. 7); a space located between the plurality of beads (see the annotated-Matsumoto fig. 2 above), but fails to disclose a vibrating unit attached to the pressure-receiving member, the vibrating unit including a portion located between the plurality of beads.
However, Knelsen teaches a vibrating unit (112, fig. 8, paragraphs 0047-0049) mounted on a plate (100, fig. 8).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the space located between the plurality of beads of Matsumoto to have the vibrating unit as taught by Knelsen for the purpose of providing massage therapy to a vehicle’s occupant, thereby providing relaxation to the occupant of the vehicle. 
However, if there is any doubt as to the obviousness of positioning the vibrating unit of Knelsen at the location as proposed. It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the space located between the plurality of beads to have the vibrating unit as taught by Knelsen, for the purpose of providing a location on a support plate that a vibrating unit can be attached to and for the purpose of providing massage to a particular area of the body, and since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)
Regarding claim 17, the modified Matsumoto discloses that the plurality of beads comprise a first bead elongate in a horizontal direction and a second bead elongate in a direction substantially perpendicular to the horizontal direction, the first bead and the second bead being provided continuously to each other (see the annotated-Matsumoto fig. 2 above), but fails to specifically disclose that they are perpendicular. 
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second bead elongate in a direction perpendicular to the horizontal direction of the first bead, for the purpose of finding an angle that can be utilized to provide rigidity to the pressure-receiving member, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)
Regarding claim 18, the modified Matsumoto discloses that the surface from which the plurality of beads bulge out is a rear surface that is reverse to an occupant-side surface of the pressure-receiving member, the occupant-side surface being a surface which faces an occupant when seated (see fig. 1 relative to fig. 7 of Matsumoto and the annotated-Matsumoto fig. 2 above). 
Regarding claim 21, the modified Matsumoto discloses that a plurality of fastening members (see 114 of Knelsen, fig. 8 and paragraph 0049 of Knelsen), wherein spots of the pressure-receiving member at which the vibrating unit is attached thereto by the plurality of fastening members include a first spot and a second spot located on opposite sides of one of the plurality of beads (fourth bead is the one bead, see the annotated-Matsumoto fig. 2 above and fig. 8 of Knelsen, after the modification, 114 of Knelsen on one side would be on one side of the one of plurality of bead and the other 114 of Knelsen would be on the other side of the bead, and see the statement regarding obvious to rearrange in the rejection to claim 16).
Regarding claim 22, the modified Matsumoto discloses that the pressure-receiving member has a through hole, and the vibrating unit includes a portion located in the through hole (after the modification with Knelsen, 114 of Knelsen would go through the pressure-receiving member 22 of Matsumoto, therefore, a portion of the vibrating unit would be located in the through hole, see fig. 9 of Knelsen for reference). 
Regarding claim 23, the modified Matsumoto discloses that the frame comprises a seat back frame (27 of Matsumoto, fig. 2, paragraphs 0034, 0036 and 0038 of Matsumoto) which constitutes a framework of a seat back of the vehicle seat and by which the pressure-receiving member, the vibrating unit and the elastically supporting member are supported (see fig. 2 of Matsumoto and the modification with Knelsen in claim 16 above), wherein the elastically supporting member (62, 81, 82 and 23 of Matsumoto) includes a downwardly-recessed portion (see the annotated-Matsumoto fig. 2 above), and wherein the vibrating unit and the downwardly-recessed portion are aligned in an upward-downward direction of the seat back frame (both the downwardly-recessed portion of 62 of Matsumoto and the vibrating unit of Knelsen are three dimensional, therefore, they are aligned in an upward-downward direction of the seat back frame).
Regarding claim 24, Matsumoto discloses a vehicle seat (10 in figs. 1-7, paragraph 0032) comprising: a frame (27, 54, 26, 33, 12b, 26a, fig. 1, paragraphs 0034-0038) that constitutes a framework of the vehicle seat; a pressure-receiving member (22, fig. 1, paragraph 0042) located inside of the frame and configured to support an occupant (fig. 7), the pressure-receiving member including a plurality of beads bulging out from a surface of the pressure-receiving member (see first bead, second bead, and third bead in the annotated-Matsumoto fig. 2 above), the plurality of beads include a bead that bulges out from the surface (see the annotated-Matsumoto fig. 2 above, and the bead is interpreted as the fourth bead); an elastically supporting member (62, 23, 81 and 82, fig. 2, paragraphs 0051-0052 and 0055-0057) attached to the frame and configured to elastically support the pressure-receiving member; the elastically supporting member being located on a back side to an occupant-side surface of the pressure-receiving member, the occupant-side surface being a surfaces which faces an occupant when seated (see fig. 1 relative to figs. 2 and 7), a cover (cover outside of 17 and 17, see fig. 7, paragraph 0042) with which the frame and the pressure-receiving member are covered (fig. 7); a space located between the plurality of beads (see the annotated-Matsumoto fig. 2 above), but fails to disclose a vibrating unit attached to the pressure-receiving member, the vibrating unit including a portion located on the bead. 
However, Knelsen teaches a vibrating unit (112, fig. 8, paragraphs 0047-0049) mounted on a plate (100, fig. 8).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the space of Matsumoto to have the vibrating unit as taught by Knelsen and to have the vibration unit as taught by Knelsen for the purpose of providing massage therapy to a vehicle’s occupant, thereby providing relaxation to the occupant of the vehicle. 
After the modification, a portion of the vibrating unit would span across the bead formed by the first bead and the second bead and would rest on it.  
However, if there is any doubt as to the obviousness of positioning the vibrating unit of Knelsen at the location as proposed. It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the space located between the plurality of beads to have the vibrating unit as taught by Knelsen, for the purpose of providing a location on a support plate that a vibrating unit can be attached to and for the purpose of providing massage to a particular area of the body, and since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)
Regarding claim 25, the modified Matsumoto discloses that the plurality of beads comprise a first bead elongate in a horizontal direction and a second bead elongate in a direction substantially perpendicular to the horizontal direction, the first bead and the second bead being provided continuously to each other (see the annotated-Matsumoto fig. 2 above, in claim 25, it is redefined such that the bead is interpreted as the first bead and the fourth bead (which is named as the second bead for claim 25)), but fails to specifically disclose that they are perpendicular. 
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second bead elongate in a direction perpendicular to the horizontal direction of the first bead, for the purpose of finding an angle that can be utilized to provide rigidity to the pressure-receiving member, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)
Regarding claim 26, the modified Matsumoto discloses that the surface from which the bead bulges out is a rear surface that is reverse to an occupant-side surface of the pressure-receiving member, the occupant-side surface being a surface which faces an occupant when seated (see fig. 1 relative to fig. 7 of Matsumoto and the annotated-Matsumoto fig. 2 above). 
Regarding claim 29, the modified Matsumoto discloses that a plurality of fastening members (see 114 of Knelsen, fig. 8 and paragraph 0049 of Knelsen), wherein spots of the pressure-receiving member at which the vibrating unit is attached thereto by the plurality of fastening members include a first spot and a second spot located on opposite sides of the bead (the fourth bead, see the annotated-Matsumoto fig. 2 above and fig. 8 of Knelsen, after the modification 114 of Knelsen on one side would be on one side of the one of plurality of bead and the other 114 of Knelsen would be on the other side, and see the statement regarding obvious to rearrange in the rejection to claim 24).
Regarding claim 30, the modified Matsumoto discloses that the pressure-receiving member has a through hole, and the vibrating unit includes a portion located in the through hole (after the modification with Knelsen, 114 of Knelsen would go through the pressure-receiving member 22 of Matsumoto, therefore, a portion of the vibrating unit would be located in the through hole, see fig. 9 of Knelsen for reference). 
Regarding claim 31, the modified Matsumoto discloses that the frame comprises a seat back frame (27 of Matsumoto, fig. 2, paragraphs 0034, 0036 and 0038 of Matsumoto) which constitutes a framework of a seat back of the vehicle seat and by which the pressure-receiving member, the vibrating unit and the elastically supporting member are supported (see fig. 2 of Matsumoto and the modification with Knelsen in claim 24 above), wherein the elastically supporting member (62, 81, 82 and 23 of Matsumoto) includes a downwardly-recessed portion (see the annotated-Matsumoto fig. 2 above), and wherein the vibrating unit and the downwardly-recessed portion are aligned in an upward-downward direction of the seat back frame (both the downwardly-recessed portion of 62 of Matsumoto and the vibrating unit of Knelsen are three dimensional, therefore, they are aligned in an upward-downward direction of the seat back frame).
Claims 19-20 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsumoto (2012/0038199) in view of Knelsen (2003/0055364) as applied to claims 17 and 25, respectively, and further in view of Mathers (3,405,709).
Regarding claim 19, the modified Matsumoto discloses that the vibrating unit includes a motor and an eccentric weight (see paragraph 0041 of Knelsen, Knelsen discloses that a mechanical means such as a motor with eccentric weight can be used as the vibrator), but fails to disclose that the motor having a rotary shaft oriented along a lengthwise direction of the first bead. 
However, Mathers teaches a seat (seat shown in fig. 1, col 4, lines 71-75, and col 5, lines 1-8 with reference to col 11, lines 73-75 and col 12, lines 1-15, see reclining chair) comprising: vibrating unit (20, 21, 22, 23, 24, figs. 1-4, col 7, lines 3-54) attached to the pressure-receiving member, the vibrating unit including a portion located between the plurality of beads (see the portion of 25 being between the bead on the right 6/9 and the bead on the left 6/9, see fig. 4), the vibrating unit comprises a rotary shaft (21, fig. 5, col 7, lines 3-21) that is oriented along a width of the seat (see fig. 5 and fig. 1).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the motor of the modified Matsumoto to be a motor having a rotary shaft that oriented along a width of the seat as taught by Mathers for the purpose of providing a motor that can be utilized to rotate an eccentric weight to generate vibration.
After the modification, the rotary shaft would be oriented along a lengthwise direction of the first bead, because the rotary shaft is three dimensional, therefore, relatively, any orientation would be an orientation that is oriented along a lengthwise direction of the first bead. 
Regarding claim 20, the modified Matsumoto discloses that the vibrating unit includes a motor and an eccentric weight (see paragraph 0041 of Knelsen, Knelsen discloses that a mechanical means such as a motor with eccentric weight can be used as the vibrator), but fails to disclose that the motor having a rotary shaft oriented along a lengthwise direction of the second bead. 
However, Mathers teaches a seat (seat shown in fig. 1, col 4, lines 71-75, and col 5, lines 1-8 with reference to col 11, lines 73-75 and col 12, lines 1-15, see reclining chair) comprising: vibrating unit (20, 21, 22, 23, 24, figs. 1-4, col 7, lines 3-54) attached to the pressure-receiving member, the vibrating unit including a portion located between the plurality of beads (see the portion of 25 being between the bead on the right 6/9 and the bead on the left 6/9, see fig. 4), the vibrating unit comprises a rotary shaft (21, fig. 5, col 7, lines 3-21) that is oriented along a width of the seat (see fig. 5 and fig. 1).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the motor of the modified Matsumoto to be a motor having a rotary shaft that oriented along a width of the seat as taught by Mathers for the purpose of providing a motor that can be utilized to rotate an eccentric weight to generate vibration.
After the modification, the rotary shaft would be oriented along a lengthwise direction of the second bead because the rotary shaft is three dimensional, therefore, relatively, any orientation would be an orientation that is oriented along a lengthwise direction of the second bead. 
Regarding claim 27, the modified Matsumoto discloses that the vibrating unit includes a motor and an eccentric weight (see paragraph 0041 of Knelsen, Knelsen discloses that a mechanical means such as a motor with eccentric weight can be used as the vibrator), but fails to disclose that the motor having a rotary shaft oriented along a lengthwise direction of the first bead. 
However, Mathers teaches a seat (seat shown in fig. 1, col 4, lines 71-75, and col 5, lines 1-8 with reference to col 11, lines 73-75 and col 12, lines 1-15, see reclining chair) comprising: vibrating unit (20, 21, 22, 23, 24, figs. 1-4, col 7, lines 3-54) attached to the pressure-receiving member, the vibrating unit including a portion located between the plurality of beads (see the portion of 25 being between the bead on the right 6/9 and the bead on the left 6/9, see fig. 4), the vibrating unit comprises a rotary shaft (21, fig. 5, col 7, lines 3-21) that is oriented along a width of the seat (see fig. 5 and fig. 1).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the motor of the modified Matsumoto to be a motor having a rotary shaft that oriented along a width of the seat as taught by Mathers for the purpose of providing a motor that can be utilized to rotate an eccentric weight to generate vibration.
After the modification, the rotary shaft would be oriented along a lengthwise direction of the first bead, because the rotary shaft is three dimensional, therefore, relatively, any orientation would be an orientation that is oriented along a lengthwise direction of the first bead. 
Regarding claim 28, the modified Matsumoto discloses that the vibrating unit includes a motor and an eccentric weight (see paragraph 0041 of Knelsen, Knelsen discloses that a mechanical means such as a motor with eccentric weight can be used as the vibrator), but fails to disclose that the motor having a rotary shaft oriented along a lengthwise direction of the second bead. 
However, Mathers teaches a seat (seat shown in fig. 1, col 4, lines 71-75, and col 5, lines 1-8 with reference to col 11, lines 73-75 and col 12, lines 1-15, see reclining chair) comprising: vibrating unit (20, 21, 22, 23, 24, figs. 1-4, col 7, lines 3-54) attached to the pressure-receiving member, the vibrating unit including a portion located between the plurality of beads (see the portion of 25 being between the bead on the right 6/9 and the bead on the left 6/9, see fig. 4), the vibrating unit comprises a rotary shaft (21, fig. 5, col 7, lines 3-21) that is oriented along a width of the seat (see fig. 5 and fig. 1).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the motor of the modified Matsumoto to be a motor having a rotary shaft that oriented along a width of the seat as taught by Mathers for the purpose of providing a motor that can be utilized to rotate an eccentric weight to generate vibration.
After the modification, the rotary shaft would be oriented along a lengthwise direction of the second bead because the rotary shaft is three dimensional, therefore, relatively, any orientation would be an orientation that is oriented along a lengthwise direction of the second bead. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato (JP 2010-111263) is cited to show a vehicle seat comprising a vibrating unit. 
Nathan (GB 2437158) is cited to show a vehicle seat comprising a vibrating unit. 
Lefranc (CN 1960897) is cited to show a vehicle seat comprising a vibrating unit. 
Martins (DE 10320371) is cited to show a vehicle seat comprising a vibrating unit.
Sleichter (6,682,494) (6,087,942) is cited to show a vehicle seat comprising a vibrating unit. 
Flick (2002/0107458) is cited to show a vehicle seat comprising a vibrating unit. 
Hasegawa (DE 3713370) is cited to show a vehicle seat comprising a vibrating unit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785